Citation Nr: 0903333	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-24 980	)	DATE: 	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania.


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, including the issue of service connection for 
aggravation of a pre-existing disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser


INTRODUCTION

The veteran served on active duty from June 29, 1986 to 
August 18, 1986. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.





FINDINGS OF FACT

The veteran's bilateral knee disability, primarily diagnosed 
as Osgood Schlatter's disease, clearly and unmistakably 
existed prior to service, and there is no competent evidence 
of record that the condition was incurred in or aggravated 
during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral knee disability, including as based on aggravation, 
are not met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In a letter dated in June 2006, the RO provided timely notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection claims, as well as 
specifying the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claims.

The veteran was informed in a July 2007 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingman/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159. A medical evaluation was 
conducted in December 2006, and an addendum to the evaluation 
report was issued later that month by the examiner, after 
review of the veteran's claims folder. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).\   

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  There is no evidence of  any failure on the 
part of VA to further comply with VCAA, and the appeal is 
ready for review. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  





Analysis

The veteran argues that he has a knee disorder that was 
incurred in or aggravated by active military service. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008). "Clear 
and unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"]. It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable." See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. See VAOPGCPREC 3- 2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease. Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306- 
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 
Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  

As an initial consideration, there is no competent evidence 
that the veteran sustained a knee disorder as a result of 
active service. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
While the veteran claims that he injured his knees during 
basic training, as is detailed below the veteran complained 
of knee pain within days of his induction, which upon medical 
inquiry was determined to be the result of Osgood-Schlatter's 
disease. Stated alternatively, there is no evidence of any 
knee trauma during the veteran's approximate two month period 
of active service. 

Alternatively, the veteran's contentions are construed to 
suggest aggravation of Osgood-Schlatter's disease. The 
veteran maintains that he has had problems with his knees for 
the past twenty years, including pain, swelling that required 
fluid to be drained, and currently, difficulty standing for 
extended periods of time.  

There is nothing noted on the preservice examination of May 
17, 1986 regarding any problems with the veteran's knees.  
However, there is a notation in a service  treatment record 
dated in early August 1986 indicating that the veteran 
complained of bilateral knee pain for three years prior and 
had a diagnosis of Osgood Schlatter's disease (OSD) one year 
prior to his service entrance.  Furthermore, x-rays were 
taken at that time that confirmed a diagnosis of OSD that 
preexisted his entrance into service.



Because these records were generated with a view towards 
ascertaining the veteran's then-state of physical fitness and 
appropriate medical care, they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also  LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

The Board concludes, based on this record, that the veteran's 
bilateral knee disorder clearly and unmistakably existed 
prior to service entrance and therefore, the presumption of 
soundness on service entrance is rebutted.  See Green v. 
Derwinski, 1 Vet. App. 320 (1991).  

The Board must next determine whether the veteran's 
preexisting bilateral knee disorder underwent an increase in 
severity during his active military service.  38 U.S.C.A. § 
1153 (West 2002).  

The veteran entered service on July 29, 1986.  He complained 
of knee pain less than one week later.  Upon examination, it 
was found that his knees were swelling badly.  His knees were 
drained and he was sent to a medical barracks for two weeks.  
He was then discharged from service due to psychiatric 
problems.  

The next medical report is dated in April 1997, over 10 years 
after the veteran's discharge from active duty, which showed 
that the veteran sought treatment after feeling his left knee 
"pop" while playing basketball.  He was seen in an 
emergency room where his knee was treated for swelling.  The 
record shows that he had no history of knee injuries.  

A VA examination was conducted in December 2006.  The veteran 
told the examiner that he has suffered from knee pain since 
his time in service.  He stated that he has difficulty going 
up and down the steps at his home, that he requires regular 
breaks from his job as a stock clerk, and that he is unable 
to participate in strenuous physical activity because of the 
pain.  He stated that he takes over-the-counter medications 
for treatment. 

After review of the claims file and examination of the 
veteran, the examiner concluded that the veteran's current 
condition is at least as likely as not a progression of the 
diagnosed OSD. The medical examiner defined OSD as trauma 
from excessive traction by the patellar tendon, the major 
features of which are pain, swelling, and tenderness below 
the tibial tuberosity at the patellar tendon insertion.  The 
examiner concluded that the veteran had all these symptoms.  

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  
Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

The record contains no evidence that the OSD was aggravated 
during service.  The veteran did not have any record of any 
knee problems prior to injuring his left knee in April 1997.  
There is no competent evidence that supports a finding of 
aggravation of the OSD during his period of active service. 


Accordingly, because the Board finds that the veteran's 
preexisting bilateral knee injury is not shown to have 
chronically worsened during his period of active service, 
service connection for bilateral knee injury on the basis of 
aggravation is not warranted.  


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


